RECEIVED NF)

Case 1:18-cv-00672-JB-SCY Document 29 Filed 04/12/19 Page 1 of 2
Case 1:18-cv-00672-JB-SCY Document 28 Filed 03/29/19 Page 1 of 1

Anited States District Court
District of New Mexico
Pftice of the Clerk
Pete W. Dornieniel Walted States Courthouse

 

SHitchell BW. Elfers
Clerk of Court

Clerk of the District Court
First Judicial District Court
P. 0. Box 2268

Santa Fe, NM 87504-2268

RE: Margaret Darr v. New Mexico Department of Game and Fish
USDC # 18cv672 JB/SCY

Dear Sir or Madam:

333 Lomas Blvd. N.W. - Sulte 270
Albuquerque, New Mexico $7102
(505) 348-2000 - Fax (505) 348-2028

March 29, 2019

FY} — hy
UNITED stares .
DIST
DISTRICT OF NEWB} our i
CLERK-SANTA FE
Mivisional Offires
106 South Federal Place
Santa Fe, NM 87501
(505) 988-648 [

Fax (505) 988-6473

100 North Church Strect
Las Crices, NM 88001
(575) 528-1400
Fax (575) 528-1425

Please find enclosed a certified copy of the Order, along with the entire case file, remanding this

case to your Court.

Please acknowledge receipt of these records by returning a copy of this letter to this office.

AEG

He miler’? gaSTPIC?T COURT

Sania fu, fea Aartioa, & Los Alamos Counties

Yours truly,

Mitchell R, Elfers, Clerk

 

Deputy Clerk

 
Case 1:18-cv-00672-JB-SCY Document 29 Filed 04/12/19 Page 2 of 2

Hirst Judictal District Court

Court Administrator’s Office
POST OFFICE BOX 2268
SANTA FE, NEW MEXICO 87504-2268

RECEIVED

UNITED STATES DIST RCT COURT

SANTA FE, NEW MEXICO

APR 12 2019

MITCHELL R. ELFERS
CLERK

 

oma in

 
